DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group I in the reply filed on 10/17/2022 is acknowledged.
Claims 1-13 and 15-20 are being examined on the merits.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-13, 15-17 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yuliang (from IDS, CN109172506A).
Yuliang’s general disclosure is to a facial mask and ingredients contained within that moisturize and condition the skin (see abstract).
Regarding claim 1, Yuliang discloses a composition which would include Verbena officinalis, hydrolyzed hyaluronate, and ceramide (see claims 1-3) and discloses wherein the components are used within a mask for hydration (see abstract and summary of invention 2nd page), which would indicate an effective application to the skin on the face and so would be the same as the instantly claimed. The claimed activity would be inherent since the same ingredients would be structurally identical as to what is being claimed, thus having identical functionalities. 
Regarding claim 2, Yuliang discloses Verbena officinalis in the amount of 0~0.5 parts, hydrolyzed sodium hyaluronate 0~0.5 part (see page 2, 3rd para. summary of invention or claims 1-3) and ceramide at 0.3~0.5 parts (see claim 2).
Regarding claim 3-4, Yuliang discloses combining one or more skin care compositions with the above-mentioned ingredients such as skin conditioners, moisturizers and chelating agents (see claim 1).
Regarding claim 5, Yuliang discloses adding solvents such as water (see claim 9), and 0.6 part of 1,2- pentanediol, which is also known as pentylene glycol, and discloses the compositions purpose is to enhance the hydration to the skin (see abstract and background technique).
Regarding claim 7, Yuliang discloses the composition to comprise xanthan gum (see 2nd para. page 5, embodiment 1, 3, claim 5) and sodium hyaluronate (see claims 1-10).
Regarding claim 8, Yuliang discloses the xanthan gum in amounts at 0 ~0.5 parts (see claim 5) and the sodium hyaluronate at 0 ~0.5 parts (see claim 3).
Regarding claims 9-10, Yuliang discloses the amount of ingredients within the same range and so the same activity would inherently flow from the same structural components being applied in the same claimed amounts. 
Regarding claim 11, Yuliang discloses combining the enhancing components such as Verbena, hydrolyzed hyaluronate and ceramide (see above) with components such as skin conditioners, moisturizers and chelating agents (see claim 1) and Yuliang teaches wherein when verbena leaf extract is combined with sodium hyaluronate and moisturizers can remold water moisturizing itself and effectively repairs damaged skin (see page 3, 3rd para. from bottom).
Regarding claim 12-13, Yuliang discloses the amount of ingredients within the same range and so the same activity would inherently flow from the same structural components being applied in the same claimed amounts.
Regarding claim 15, Yuliang discloses the composition comprises Verbena officinalis in the amount of 0~0.5 parts, hydrolyzed sodium hyaluronate 0~0.5 part (see page 2, 3rd para. summary of invention or claims 1-3) and ceramide at 0.3~0.5 parts (see claim 2).
Regarding claim 16, Yuliang discloses wherein the composition comprises an emollient and skin conditioning agent (see abstract).
Regarding claim 17, Yuliang discloses adding solvents such as water (see claim 9), and 0.6 part of 1,2- pentanediol, which is also known as pentylene glycol, and discloses the compositions purpose is to enhance the hydration to the skin (see abstract and background technique).
Regarding claim 19, Yuliang discloses the composition to comprise xanthan gum (see 2nd para. page 5, embodiment 1, 3, claim 5) and sodium hyaluronate (see claims 1-10).
Regarding claim 20, Yuliang discloses the xanthan gum in amounts at 0 ~0.5 parts (see claim 5) and the sodium hyaluronate at 0 ~0.5 parts (see claim 3).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yuliang (CN109172506A), Personal Care Magazine (https://www.personalcaremagazine.com/story/7496/betaine-trimethyl-glycine-a-review) and Wessman (The influence of a cream containing 20% glycerin and its vehicle on skin barrier properties, International Journal of Cosmetic Science, Vol 23, Issue 2, 115-119, 21 Dec 2001).
Yuliang’s general disclosure is to a facial mask and ingredients contained within that moisturize and condition the skin (see abstract).
Regarding claim 1, Yuliang teaches a composition which would include Verbena officinalis, hydrolyzed hyaluronate, and ceramide (see claims 1-3) and discloses wherein the components are used within a mask for hydration (see abstract and summary of invention 2nd page), which would indicate an effective application to the skin on the face and so would be the same as the instantly claimed. The claimed activity would be inherent since the same ingredients would be structurally identical as to what is being claimed, thus having identical functionalities.
Regarding claim 2, Yuliang teaches Verbena officinalis in the amount of 0~0.5 parts, hydrolyzed sodium hyaluronate 0~0.5 part (see page 2, 3rd para. summary of invention or claims 1-3) and ceramide at 0.3~0.5 parts (see claim 2).
Regarding claim 3-4, Yuliang teaches combining one or more skin care compositions with the above-mentioned ingredients such as skin conditioners, moisturizers and chelating agents (see claim 1).
Regarding claim 5, Yuliang teaches adding solvents such as water (see claim 9), and 0.6 part of 1,2- pentanediol, which is also known as pentylene glycol, and discloses the compositions purpose is to enhance the hydration to the skin (see abstract and background technique).
Regarding claim 7, Yuliang teaches the composition to comprise xanthan gum (see 2nd para. page 5, embodiment 1, 3, claim 5) and sodium hyaluronate (see claims 1-10).
Regarding claim 8, Yuliang teaches the xanthan gum in amounts at 0 ~0.5 parts (see claim 5) and the sodium hyaluronate at 0 ~0.5 parts (see claim 3).
Regarding claims 9-10, Yuliang teaches the amount of ingredients within the same range and so the same activity would inherently flow from the same structural components being applied in the same claimed amounts. 
Regarding claim 11, Yuliang teaches combining the enhancing components such as Verbena, hydrolyzed hyaluronate and ceramide (see above) with components such as skin conditioners, moisturizers and chelating agents (see claim 1) and Yuliang teaches wherein when verbena leaf extract is combined with sodium hyaluronate and moisturizers can remold water moisturizing itself and effectively repairs damaged skin (see page 3, 3rd para. from bottom).
Regarding claim 12-13, Yuliang teaches the amount of ingredients within the same range and so the same activity would inherently flow from the same structural components being applied in the same claimed amounts.
Regarding claim 15, Yuliang teaches the composition comprises Verbena officinalis in the amount of 0~0.5 parts, hydrolyzed sodium hyaluronate 0~0.5 part (see page 2, 3rd para. summary of invention or claims 1-3) and ceramide at 0.3~0.5 parts (see claim 2).
Regarding claim 16, Yuliang teaches wherein the composition comprises an emollient and skin conditioning agent (see abstract).
Regarding claim 17, Yuliang teaches adding solvents such as water (see claim 9), and 0.6 part of 1,2- pentanediol, which is also known as pentylene glycol, and discloses the compositions purpose is to enhance the hydration to the skin (see abstract and background technique).
Regarding claim 19, Yuliang teaches the composition to comprise xanthan gum (see 2nd para. page 5, embodiment 1, 3, claim 5) and sodium hyaluronate (see claims 1-10).
Regarding claim 20, Yuliang discloses the xanthan gum in amounts at 0 ~0.5 parts (see claim 5) and the sodium hyaluronate at 0 ~0.5 parts (see claim 3).
Regarding claims 6 and 18, Yuliang does not specifically teach wherein the composition comprises of 0.1 to 0.15% by weight betaine or 1 to 30% glycerin.
Personal Care Magazine’s general disclosure is a web-based review on betaine (see article).
Personal Care Magazine teaches that “Betaine or trimethyl glycine is a very simple, common molecule found in nature. Its name is derived from the sugar beet (Beta vulgaris). Its commercial form is obtained from the process of making sugar out of sugar beets by chromatography of the molasses. It can be labelled as “natural” and is available in large quantities at a very affordable price. It is a small trimethylated aminoacid existing in a zwitterionic form at neutral pH (Fig. 1). Because of its structure, betaine can easily form hydrogen bonds with water and other molecules conferring it very unsual properties and in particular helping solubilise some other molecules” (see 1st para.). 
Personal Care Magazine teaches also that at 4% solution betaine showed a reduction of erythema and has good anti-inflammatory properties and in concentrations at 1% betaine increased fibroblast proliferation of indicating its anti-ageing capacities (see anti-inflammatory and anti-ageing). 
Wessman’s general disclosure is an abstract to a scientific report on glycerin’s effect on skins barrier properties (see abstract).
Wessman teaches that Glycerin is widely used in cosmetics and well as in pharmaceutical formulations, mainly as humectant and glycerin at 20% significantly increased skin corneometer values, indicating an increased hydration (see abstract).
Therefore, it would have been obvious to a persona having ordinary skill in the art at the effective filing date to include betaine in the composition taught by Yuliang and within the instantly claimed range because Personal Care Magazine teaches that betaine has unique properties with water which help to solubilize other molecules. It also has anti-ageing and anti-inflammatory properties which would help create a more beneficial topical cosmetic.
It would have also been obvious to include glycerin at 20% in the composition taught by Yuliang because Wessman teaches that it is commonly used in cosmetics and can increase hydration. Combining equivalents known for the same purpose is also prima fascia obvious. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atl. & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).
There would have been a reasonable expectation of success in arriving at the instant invention because the use of Verbena officinalis along with hydrolyzed sodium hyaluronate, ceramides in and the additionally claimed ingredients in creating compositions which when combined increase hydration have already been described in the art.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB ANDREW BOECKELMAN whose telephone number is (571)272-0043. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





JACOB A BOECKELMANExaminer, Art Unit 1655   

/SUSAN HOFFMAN/Primary Examiner, Art Unit 1655